Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	In a preliminary amendment, claims 1-4 and 6-15 have been amended. Claims 1-15 have been examined.

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-2, 6-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maim (U.S. Patent Application Publication 2017/0091750).
	For claim 1, Maim teaches a method comprising:
	receiving, at a node in a blockchain network, a first transaction to validate (note paragraphs [0057] and [0062], transaction, Tx2, received for validation for insertion into 
		includes a set of field values of the first transaction (note paragraphs [0085]-[0086], input script includes contract and context); and
		as a result of being executed, causes the node to obtain the set of field values (note paragraphs [0088]-[0089], script execution causes the node to obtain contract and context values);
	obtaining a second transaction (note paragraphs [0090]-[0091], upstream transaction output constraints are obtained), the second transaction having been validated and including a second script that, as a result of being executed, causes the node to at least generate a signature based at least in part on the set of field values supplied as a result of execution of the first script (note paragraphs [0083] and [0089]-[0092], output of upstream transaction includes script with hash of contract and context; input script generates hash code of the contract and context of the input of the current transaction with the hash code of the contract and context field values provided by the script of the output of the upstream transaction); and
	validating the first transaction by executing the first script and the second script (note paragraphs [0091]-[0093], validation succeeds when a compliant input satisfies the constraints of the connected upstream output).


	For claim 2, Maim teaches claim 1, wherein validating the first transaction is successfully performed without verifying that an entity that created the first transaction 

	For claim 6, Maim teaches claim 1, wherein: the second script is a locking script that imposes a set of conditions for validating the first transaction (note paragraphs [0072], [0074] and [0083], output of upstream transactions include scripts which are locked unless the unlocking conditions have been met); and execution of the locking script causes the node to validate the first transaction by determining whether the set of conditions have been fulfilled (note paragraphs [0091]-[0093], validation succeeds when a compliant input satisfies the constraints of the connected upstream output).

	For claim 7, Maim teaches claim 6, any preceding claim, wherein the first script is an unlocking script for satisfying the set of conditions of the second script (note paragraphs [0087]-[0089], input script execution includes contract and context values for unlocking the locking output script of the upstream transaction).

	For claim 8, Maim teaches claim 1, wherein validating the first transaction causes transfer of an unspent transaction output of the second transaction (note paragraphs [0069] and [0106], transactions that have an input validated transfer funds from the output of an upstream transaction).



	For claim 10, Maim teaches claim 1, wherein the blockchain network is comprised of distributed electronic devices running an instance of a blockchain protocol (note paragraphs [0065] and [0095], nodes run an instance of Bitcoin, a blockchain protocol).

	For claim 11, Maim teaches claim 1, wherein the first script and second script are written using a Turing incomplete instruction set (note paragraph [0065], scripts are written for Bitcoin protocol, which uses Turing incomplete instruction set).

	For claim 13, Maim teaches claim 1, wherein the first script, by including the set of field values, causes the node, as a result of execution of the first script, to make the set of field values available as input to the second script (note paragraphs [0083] and [0089]-[0092], output of upstream transaction includes script with hash of contract and context; input script generates hash code of the contract and context of the input of the current transaction with the hash code of the contract and context field values provided by the script of the output of the upstream transaction).

	For claim 14, Maim teaches a system, comprising: a processor; and memory including executable instructions that, as a result of execution by the processor, causes 

	For claim 15, Maim teaches a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the method of claim 1 (note paragraph [0023], system is implemented in a peer-to-peer computer architecture, i.e. processor executing instructions stored in memory). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 4-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maim as applied to claim 1 above, and further in view of Middleton et al. (U.S. Patent Application Publication 2017/0187535; hereafter “Middleton”).
	For claim 4, Maim differs from the claimed invention in that they fail to teach:
	wherein: the first script further specifies a signature hash type; and the set of field values is based at least in part on the signature hash type.

	Middleton teaches:
	wherein: the first script further specifies a signature hash type; and the set of field values is based at least in part on the signature hash type (note paragraph [0169], transactions are signed with a signature hash type, e.g. sighash_all, sighash_anyonecanpay), that determines the set of values used in the signature).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the transaction input and output scripts that are based on constraints determined using contract and context of Maim and input and output signatures that are signed using hash types that identify which fields are included in the hash of Middleton. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of transaction inputs that include scripts that obtain contract and context values of an upstream transaction output for validation (Maim) and are signed with a signature hash type which identifies which fields of the input and output are included in the ash (Middleton).


	For claim 5, the combination of Maim and Middleton teaches claim 4, wherein the signature hash type is a value that indicates which field values of the set of field values of the first transaction are to be included in the signature (note paragraph [0169] of 


	For claim 12, the combination of Maim and Middleton teaches claim 1, wherein the first script and second script are written using a Turing complete instruction set (note paragraph [0053] of Middleton, some embodiments use the Ethereum protocol where scripts are written using a Turing complete instruction set).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the transaction input and output scripts that are based on constraints determined using contract and context of Maim and input and output signatures that are signed using hash types that identify which fields are included in the hash of Middleton. It would have been obvious because a simple substitution of one known element (Ethereum blockchain protocol of Middleton) for another (Bitcoin blockchain protocol of Maim) would yield the predictable results of transaction inputs that include scripts that obtain contract and context values of an upstream transaction output for validation (Maim) and are signed with a signature hash type which identifies which fields of the input and output are included in the ash (Middleton).


Allowable Subject Matter
5.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Brown et al. (U.S. Patent Application Publication 2017/0301047) teaches a transaction validation (note paragraphs [0140]-[0141]) where validation downloads dependent transactions (note paragraph [0111]) including contract code (note paragraph [0099]).

	Yan et al. (U.S. Patent Application Publication 2021/0182433) teaches validating a transaction based on an executable code rule set (note paragraphs [0045]-[0044]).

	Okupski (“Bitcoin Developer Reference”) teaches pay to script hash (P2SH) (note page 21) and signature hash types (note pages 29-33).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438